UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                4/30/2021
---------------------------------------------------------------X
CHRISTOPHER DANIELS,                                           :
                                                               :   17-CV-7922 (AT) (RWL)
                                    Petitioner,                :
                                                               :
                  - against -                                  :   ORDER
                                                               :
WILLIAM LEE, Superintendent,                                   :
                                                               :
                                    Respondent.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On April 30, 2021, Respondent provided notice that Petitioner's coram nobis

proceedings in state court had reached final conclusion and attached documentation to

show the same. Accordingly, pursuant to this Court's order previously issued at Dkt. 44:

        1. The stay of this action is hereby LIFTED.

        2. By June 29, 2021, Petitioner shall file a supplemental brief addressing any

issues arising from his collateral Section 440 and coram nobis proceedings for which he

seeks habeas relief.

        3.    By August 28, 2021, Respondent shall file any opposition to Petitioner's

supplemental brief.

        4. By October 12, 2021, Petitioner shall file any reply.

        The supplemental filings may address only new matters raised by the collateral

Section 440 and coram nobis proceedings.




                                                        1
                                         SO ORDERED.




                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: April 30, 2021
       New York, New York

Copies transmitted to all counsel of record and mailed to:

      Christopher Daniels
      DIN No. 13-A-3036
      Eastern NY Correctional Facility
      P.O. Box 338
      Napanoch, NY 12458-0338




                                            2
